PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1989


DIANNE L. BUTTS,

                 Plaintiff - Appellant,

           v.

PRINCE WILLIAM COUNTY SCHOOL BOARD,

                 Defendant – Appellee,

           and

UNITED STATES OF AMERICA; TAWNYA SOLTIS; KATHRYN FORGAS,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-cv-01073-LMB-TCB)


Argued:   October 27, 2016                   Decided:   December 21, 2016


Before GREGORY, Chief Judge, and DUNCAN and THACKER, Circuit
Judges.


Affirmed by published opinion. Judge Thacker wrote the opinion,
in which Chief Judge Gregory and Judge Duncan joined.


ARGUED: Matthew B. Kaplan, KAPLAN LAW FIRM, Arlington, Virginia,
for Appellant.    Mary McGowan, PRINCE WILLIAM COUNTY CIRCUIT
COURT, Manassas, Virginia, for Appellee.      ON BRIEF: Kristi
Lynette Johnson, BLANKINGSHIP & KEITH, P.C., Fairfax, Virginia,
for Appellee.




                               2
THACKER, Circuit Judge:

              Appellant Dianne L. Butts (“Appellant”) is a veteran

whom    the     Prince    William       County    School        Board     (“the      Board”)

employed as a fifth grade teacher from 1996 to 2004.                                In 2004,

Appellant, who was an Army Reservist, was deployed to Kuwait.

After     returning      from    deployment           in     2008,    Appellant           sought

reemployment with the Board pursuant to the Uniformed Services

Employment       and     Reemployment       Rights          Act,     38   U.S.C.         § 4301

(“USERRA”).       The Board reemployed Appellant, but issues with her

performance       quickly       arose.          Repeated           efforts     to        correct

Appellant’s      deficient       performance          were    unsuccessful,          and     the

Board ultimately terminated her on June 15, 2011.                                The Board

later    discovered       that    Appellant       was        disabled     due       to    post-

traumatic stress disorder (“PTSD”).

              Appellant     then     sued       the        Board,    claiming       she      was

improperly reemployed in violation of Section 4313 of USERRA

because    her    mental     state      rendered       her     unqualified,          and    the

Board’s       allegedly     hostile        work        environment           triggered       or

exacerbated her disability.               The district court granted summary

judgment to the Board.

              Because Section 4313 of USERRA cannot serve as a basis

for    claims    involving       acts    occurring          after    reemployment,          and

because Appellant has no available remedies, we affirm.



                                            3
                                             I.

            Appellant previously served as an active duty officer

in the United States Army.                  After transitioning to the United

States    Army    Reserve,       Appellant        sought    employment      through     the

Department       of     Defense’s      Troops       to   Teachers      Program,      which

assists    service        members      to    become      public     school     teachers.

Appellant possesses a Master’s Degree in Education and obtained

certification from the Virginia Department of Education to teach

grades three through six.                   The Board employed Appellant as a

fifth grade teacher from 1996 until 2004; during that time, her

teaching reviews were generally favorable.

             Appellant returned to active duty in 2004, and was

subsequently          deployed    to    Kuwait       until     2008.        During      her

deployment,      the     Board    granted         Appellant    a   military     leave    of

absence.      But,       rather    than      continuing       to   extend     her   leave,

Appellant informed the Board she intended to resign from her

teaching position at the end of the 2006-2007 school year.

             In 2008, Appellant was honorably discharged from her

military service.           Shortly after her discharge, Appellant was

briefly    hospitalized          for   adjustment          disorder    with    depressed

mood, which she attributed to witnessing several suicides during

her deployment.          Later that same year, Appellant contacted the

Board about reemployment.               Because she had previously resigned

and did not, at least initially, seek reemployment under USERRA,

                                              4
the Board told Appellant to submit an online application, which

she did.     The Board then hired her as a fifth grade substitute

teacher     at        Fitzgerald      Elementary         School    (“Fitzgerald”),

intending to permanently assign Appellant to Fitzgerald for the

2008-2009 school year.

            Appellant taught at Fitzgerald for less than one week

before issues with her performance arose, such as taking leave

without    following       school     policy,        undermining   superiors,      and

speaking “to the students in a disrespectful or harsh manner and

refus[ing] to teach pursuant to [the Board’s] lesson guides or

established       practices,       leading      to    confusion    among     students

assigned to her class.”             J.A. 66. 1        Based on Appellant’s poor

performance and conduct, the Board declined “to move forward

with an offer of employment” at Fitzgerald for the 2008-2009

school year.      Id.

            Appellant subsequently contacted an ombudsman for the

Department       of    Defense,     who    reached      out   to   the     Board   and

clarified that Appellant sought reemployment pursuant to USERRA.

The Board then hired Appellant under a one-year contract as a

fifth     grade       teacher   for       the   2008-2009     school     year,     and

reinstated her “with the same salary and benefits to which she

would have been entitled” but for her deployment.                   J.A. 67.       The

     1 Citations to the “J.A.” refer to the Joint Appendix filed
by the parties in this appeal.


                                            5
Board also paid Appellant her entire salary for the 2008-2009

school year, credited her for all accrued leave, and provided

her with 46 months of retirement service.

             But      after    Appellant          began    teaching        in    2009,       her

performance issues persisted.                   The school principal noted that

Appellant refused to consider other “teachers’ suggestions” for

teaching styles and lesson plans, and “conveyed that she knew

what she was doing and would teach the students the way she

chose,” even though her teaching methods were ineffective.                                  J.A.

130.     In fact, students returned “to their regular classrooms

even more confused,” and as a result, “were unable to complete

their homework” and were “essentially regressing.”                               Id.        As a

result, the Board reassigned Appellant to a fourth grade class

at   another     school       for   the    2009-2010        school       year.      But      she

complained about teaching fourth grade rather than fifth grade

and insisted she was qualified to teach fifth grade.

             Despite      Appellant’s           performance       issues,        the     Board

implemented      an    action       plan   in     an    attempt     to    help    Appellant

succeed.       Pursuant       to    that   action         plan,   the     Board     provided

Appellant a mentor, instructional resources, and opportunities

to meet with education specialists.                     However, Appellant did not

comply    with     the    action      plan,       and     parents    started        to      file

complaints       raising       concerns       about       Appellant’s        “quality         of

instruction      and     [her]      treatment      of     students       assigned      to    her

                                              6
classroom.”       J.A. 70.           The Board informed Appellant that she

needed to improve or face possible discharge.                             Expecting that

Appellant could improve, the Board planned to employ her through

the 2010-2011 school year, and provided Appellant a second, more

formal    improvement         plan,    with       which    Appellant       also    did   not

comply.

            On    October      10,    2010,       Appellant     requested         long   term

sick   leave     to    recover       from    stress,       anxiety,       and   depression

attributed to her military service.                      This request for sick leave

was the first time the Board learned of any possible mental

health condition.            The Board approved Appellant’s request, and

she    remained       on    paid    sick    leave      until    May   2011,       when   she

transitioned to leave under the Family and Medical Leave Act.

            Ultimately,             based         on       Appellant’s          persistent

performance issues and failure to comply with the improvement

plans, the Associate Superintendent informed Appellant that she

would be recommended for dismissal to the Board.                           The Associate

Superintendent             informed         Appellant          of     the         dismissal

recommendation         by    mail     on    May     9,     2011,    and    provided       her

instructions for filing a grievance.                       Appellant had 15 days to

file a grievance, but did not do so until 30 days later, on June

8, 2011.    Appellant attached a note with her untimely grievance,

indicating for the first time that she (1) suffered from PTSD;

(2) was currently incapacitated; and (3) would be unable to work

                                              7
for at least two years.          The Board denied the grievance as time

barred.        Finally,   on    June    15,   2011,    the     Board   terminated

Appellant’s employment.

            During    her      period    of   sick     leave     prior    to   her

termination, Appellant sought benefits from both the Department

of Veterans Affairs and the Social Security Administration.                    On

June 3, 2011, the Department of Veterans Affairs determined she

was disabled due to service-related PTSD, effective November 30,

2010.     On November 21, 2012, the Social Security Administration

likewise deemed Appellant disabled and unable to work in any

occupation since October 28, 2010.

            Appellant filed a pro se complaint in the Court of

Federal Claims in 2014, alleging violations of the Civil Rights

Act, Americans with Disabilities Act (“ADA”), and USERRA.                      The

case was subsequently transferred to the Eastern District of

Virginia.       Appellant later obtained counsel, and narrowed her

case to a single improper reemployment claim under Section 4313

of USERRA. 2    Appellant alleged that her reemployment worsened her

“minor psychiatric symptoms related to her military service,”

and “[t]hat worsening eventually culminated in a diagnosis of

full post-traumatic stress disorder.”                 J.A. 54-55.        Appellant

sought an injunction requiring the Board to comply with USERRA,

     2 Appellant dropped her Section 4311 discrimination claims
with the filing of her Third Amended Complaint.


                                         8
and   compensatory       and    liquidated           damages       for    lost    wages    and

benefits.

            Following discovery, the parties appeared before the

district court for a final pretrial conference.                             At that time,

the district court noted that Appellant had not designated a

medical   expert    to    establish      the         alleged       causal    link      between

Appellant’s     mental     health      and       her    employment.              Appellant’s

counsel asserted that her case in chief was “fine without a

medical expert.”      J.A. 25.

             Subsequently,       the   Board         filed     a    motion       for   summary

judgment,    and    Appellant      filed         a   partial       motion     for      summary

judgment.     At the motion hearing, Appellant contended she had

been improperly reemployed because she was unqualified to teach

from 2009 until her termination due to her PTSD.                             According to

Appellant,    the    Board’s       improvement          plans       and     the    resulting

stress caused her decline and PTSD.

            The district court took particular issue with the lack

of evidence showing any link between Appellant’s disability and

the Board’s conduct.           The court stated:

            [T]he problem with a case like this is when
            you’re trying to say that . . . [the Board]
            caused a medical injury, which as a result
            of the medical injury, the salary has
            stopped because the person can’t work,
            you’ve got to have evidence that, and . . .
            the causative factor is the mental health,
            and you [Appellant] don’t have a person in
            your case who’s going to be able to testify

                                             9
               to that, and so it’s --                      that   is      a     real
               failure in the . . . proof.

J.A. 339.        The district court ultimately granted the Board’s

motion because it could “not see how any reasonable jury could

find in [Appellant’s] favor.”                  Id. at 342.

               During the same motion hearing, the Board’s counsel

also pointed out that Appellant’s remedies were limited to those

available under USERRA, which meant: (1) her reemployment claim

was    moot    because       Appellant     was       paid    all     her       back     wages   and

promoted to her proper seniority; and (2) no damages existed

“because      when     she    was    discharged         in    June      of     2011,     she    had

already been disabled since the previous October . . . .                                         So

[the    Board’s]       firing       her   in     June    made      no   difference.             She

couldn’t work anyway.”              J.A. 341.         As a result, the Board argued

that Appellant “lost [her] legal vehicle . . . for pain and

suffering or mental health issues which allegedly caused the

disability.”           Id.    at    340.       The      district        court      granted      the

Board’s motion for summary judgment, concluding that because the

Board had paid Appellant all back wages and increased her salary

to    the     proper    seniority,         any      claim     under        the    reemployment

provision was “clearly moot.”                  Id. at 341.

                                               II.

               “Our review of a district court’s grant of summary

judgment is de novo.”               Elderberry of Weber City, LLC v. Living-


                                               10
Centers Se., Inc., 794 F.3d 406, 411 (4th Cir. 2015) (emphasis

and citation omitted).           In our review, “we apply the same legal

standards as the district court, and view all facts in the light

most favorable to the nonmoving party.”                  Certain Underwriters at

Lloyd’s, London v. Cohen, 785 F.3d 886, 889 (4th Cir. 2015)

(alterations, citation, and internal quotation marks omitted).

                                         III.

                                          A.

           Appellant contends the Board violated her rights under

Section 4313 of USERRA because she was reemployed in a position

for which she was unqualified.                Appellant further contends that

the   resulting     stress   from       the    Board’s    improper      reemployment

“caused   [Appellant’s]       weakened         mental    state    to    deteriorate,

until reaching the point where she could do no work of any

sort.”    Appellant’s Br. 9.            Her argument on this point has not

been consistent.         In her complaint, Appellant alleges that “she

was qualified to teach 5th grade during the 2009-2010 school

year” and that placing her “in a 4th grade, not a 5th grade

position” violated USERRA.              J.A. 53 (emphasis supplied).                On

appeal, however, Appellant now claims she was unqualified to

teach but the Board forced her into a teaching position.

            For    its   part,    the    Board    argues     that      it   has   fully

complied with USERRA.            In support of this argument, the Board

points    out     that   Appellant      was     reemployed       to    an   “escalator

                                          11
position” -- that is, the position she would have attained but

for    her   deployment.            See   20   C.F.R.       § 1002.191.             Here,    such

position      was     the    fifth    grade      teaching         position.          Moreover,

Appellant      received       the    associated           pay    and    benefits       of   that

position.

              The Board next contends Appellant cannot use Section

4313 to challenge the events occurring after her reemployment.

The Board also claims it did not receive notice of Appellant’s

disability         until    her    untimely      grievance,        and     her      performance

issues did not serve to notify the Board of her disability.

Finally, the Board contends there are no remedies available to

Appellant under USERRA.

                                               B.

                                               1.

              USERRA        “prohibit[s]         discrimination            against     persons

because of their service in the uniformed services.”                                   Hill v.

Michelin      N.     Am.,    Inc.,    252      F.3d       307,    311    (4th       Cir.    2001)

(quoting      38     U.S.C.       § 4301(a)(3)).            USERRA       was     “enacted     to

protect      the    rights    of     veterans       and    members       of    the   uniformed

services,” meaning “it must be broadly construed in favor of its

military beneficiaries.”                  Francis v. Booz, Allen & Hamilton,

Inc., 452 F.3d 299, 303 (4th Cir. 2006) (quoting Hill, 252 F.3d

at    312-13).        Four    sections      of      USERRA       outline      its    framework:

4311, 4312, 4313, and 4316.

                                               12
             Section 4311 prohibits an employer from discriminating

against     an    employee    who    “is   a    member    of   .   .     .      a   uniformed

service.”        § 4311(a).     Section 4311 applies after a veteran is

reemployed following deployment.                See Francis, 452 F.3d at 304.

This section is expansive, prohibiting discrimination because of

an employee’s service at the “initial employment, reemployment,

[and] retention in employment” stages of a veteran’s employment,

as   well    as    for   “promotion,       or    any     benefit       of       employment.”

§ 4311(a).

             Sections       4312     and   4313        protect     veterans           seeking

reemployment.        See Petty v. Metro. Gov’t of Nashville-Davidson

Cty., 538 F.3d 431, 439-440 (6th Cir. 2008) (citation omitted).

Section      4312     guarantees        returning        veterans           a       right     of

reemployment after military service.                    It requires employers to

rehire veterans when they return from service if those veterans

satisfy the criteria in that section.                   See § 4312(a)(1)-(3).                 If

a veteran satisfies the criteria, then Section 4313 sets forth

the rights under Section 4312 -- namely, the specific position

to   which       veterans     are    entitled      upon     their       return.             See

§ 4313(a)(1)-(4).

             Finally, Section 4316 generally applies at the point

of   termination      of     employment.         See    Petty,     538       F.3d     at     440

(citations        omitted).         Section     4316     prevents      employers            from

firing without cause any returning veterans within either 180

                                           13
days or one year of reemployment, depending on the length of

service.   See § 4316(c)(1)-(2).

                                     2.

           Section     4312   guarantees      reemployment     rights      and

benefits “and other employment benefits” for any employee who

was   absent    from   employment    “by    reason    of   service   in    the

uniformed services” if three criteria are met:

           (1) the person . . . has given advance
           written or verbal notice of such service to
           such person’s employer; (2) the cumulative
           length of the absence . . . by reason of
           service in the uniformed services does not
           exceed five years; and . . . [(3)] the
           person reports to, or submits an application
           for reemployment to, such employer[.]

38 U.S.C. § 4312(a)(1-3) (emphasis supplied).               The parties do

not   dispute   that   Appellant    satisfied   the    criteria,     and   the

record supports that conclusion.            Thus, Section 4313 applies.

Specifically,    for   veterans     whose   service   period   exceeded     90

days, that veteran must be promptly reemployed:

           (A) in the position of employment in which
           the person would have been employed if the
           continuous employment of such person with
           the employer had not been interrupted by
           such   service,  or   a   position  of   like
           seniority, status and pay, the duties of
           which the person is qualified to perform; or

           (B) in the position of employment in which
           the person was employed on the date of the
           commencement of the service in the uniformed
           services, or a position of like seniority,
           status and pay, the duties of which the
           person is qualified to perform, only if the

                                     14
             person is not qualified to perform the
             duties   of  a   position   referred  to  in
             subparagraph (A) after reasonable efforts by
             the employer to qualify the person.

38 U.S.C. § 4313(a)(2)(A)-(B) (emphasis supplied).                             The former

is commonly referred to as the “escalator position” -- meaning

the   position      a    veteran      “would      have    attained     with    reasonable

certainty if not for the absence due to uniformed service.”                                20

C.F.R. § 1002.191.             This is considered the “starting point for

determining        the    proper          reemployment      position.”              Id.   at

§ 1002.192.        In    sum,       the   veteran    is    either      employed     to    the

position   he      or    she   would      have    attained       but   for    his   or    her

service,     or,    if    unqualified          for   the    escalator        position     --

despite reasonable efforts to make him or her qualified -- to

the same position held prior to service.

                                             3.

           To determine the appropriate reemployment position, an

employer   may     “have       to   consider      several       factors.”      20    C.F.R.

§ 1002.192.        One factor is whether a veteran has a service-

related disability.            See id.      If a veteran has a service-related

disability      and      is    unqualified        for     the    escalator      position,

Section 4313 requires an employer to reemploy that veteran to

(1) a position with equivalent “seniority, status, and pay” for

which the veteran is qualified, or would be qualified by the

employer’s reasonable efforts; or (2) a position that is “the


                                             15
nearest approximation” of that equivalent position in terms of

“seniority,       status,     and     pay”    depending   on     the     veteran’s

circumstances.      38 U.S.C. § 4313(a)(3)(A).

                                         C.

                                         1.

           Here, the facts demonstrate the Board complied with

USERRA.   The Board promptly reemployed Appellant to an escalator

position -- a fifth grade teaching position.                More importantly,

and in compliance with USERRA, the Board reinstated Appellant

with the same salary and benefits to which she would have been

entitled but for her deployment.

           Indeed, the Board would have violated USERRA had it

not reemployed Appellant to the escalator position.                    Per USERRA,

the   starting     point    for     determining    reemployment   must      be   the

escalator position, see 20 C.F.R. § 1002.192, and at the time of

reemployment, Appellant did not claim she was unqualified for

such position.        Further, there was no notice at the time of

reemployment that Appellant suffered from PTSD.

                                         2.

           Appellant also cannot demonstrate she was unqualified

for the position in which she was employed.                An employee “must

be    qualified     for     the     reemployment    position.”         20   C.F.R.

§ 1002.198.       The term “qualified” means “the employee has the

ability to perform the essential task of the position.”                     Id. at

                                         16
§ 1002.198(a)(1).             Here,     Appellant        was   qualified      for     the

escalator     position.            Appellant       has    a    Master’s     degree     in

education, obtained certification from the Virginia Department

of    Education      to    teach    grades    three      through    six,     had    prior

experience     and    education        in   teaching     fifth     grade    before    her

deployment, and previously had favorable teaching reviews from

1996 to 2004.         Appellant applied for the fifth grade teaching

position for which she now maintains she was unqualified.                             And,

critically, she stated in her complaint “she was qualified to

teach 5th grade,” J.A. 53, and “demand[ed] a 5th grade position”

after being transferred to the fourth grade, id. at 69. 3

                                            3.

             Moreover, even if Appellant were unqualified for the

escalator position, the Board made reasonable efforts to assist

her    to   become        qualified.        When    reemploying      a     veteran,    an

employer must, if necessary, “make reasonable efforts to help

the employee become qualified” for the escalator position.                             20

C.F.R.      § 1002.198.            “Reasonable       efforts”      means      “actions,

including training provided by an employer, that do not place an

undue hardship on the employer.”                   38 U.S.C. § 4303(10).            Here,

the Board implemented two action plans to attempt to resolve the


       3
       “[A] party is bound by the admissions of his [or her]
pleadings.” Lucas v. Burnley, IV, 879 F.2d 1240, 1242 (4th Cir.
1989) (citations and internal quotation marks omitted).


                                            17
deficiencies in Appellant’s performance.                    Those plans provided

Appellant mentors, meetings with specialists, and other similar

resources,    but    Appellant      was   uncooperative.           Even     then,   the

Board   delayed       dismissing      Appellant,          and    instead     provided

Appellant “with the opportunity to address the concerns in her

action plan.”        J.A. 70.        Clearly, the Board made reasonable

efforts to qualify Appellant.

             On   appeal,     however,     Appellant       contends       that   these

accommodation       efforts   actually         worsened    her   condition.         But

Appellant offers no support for such argument other than her own

testimony.        Indeed,     she   failed       to    designate    an     expert   to

establish    a    causal    link    between      her    mental     health    and    her

employment.       Absent expert testimony, Appellant’s own testimony

is insufficient to establish a nexus between the alleged work-

related stressors and her PTSD, and thus, her contention cannot

survive summary judgment.

                                          4.

             Finally, Appellant does not fall under the disability

provision of Section 4313 because the requirement to provide an

alternate position due to her disability only applies if the

employer knows of the disability at the time of reemployment.

See 20 C.F.R. § 1002.192.           Section 4313 permits a person who has

a service-related disability and who remains unqualified for an

escalator position despite an employer’s reasonable efforts to

                                          18
be    reemployed       in    “any   other    position        which   is    equivalent       in

seniority, status, and pay,” or the nearest approximation of the

same.      38     U.S.C.       § 4313(a)(3)(A)-(B).              The       duty      to   make

reasonable efforts to accommodate a service-related disability -

- like the other provisions of Section 4313 -- only applies to

structuring the appropriate reemployment position at the point

of reemployment.            See 20 C.F.R. § 1002.226(a).

               Here,    because     Appellant’s        disability         was   unknown     to

the    Board    until       after   terminating        her    employment,       it    has   no

bearing    on    the    reemployment        decision.          Likewise,        Appellant’s

teaching deficiencies and repeated issues did not come to light

until after she was reemployed.                   Moreover, Appellant’s grievance

containing a notice of her incapacity was untimely filed on June

8, 2011 -- almost two years after her reemployment. 4

                                             D.

               Even    if    Appellant      had    a   valid    claim      under      USERRA,

there are no remedies available to her.                        USERRA provides three

possible remedies: (1) requiring the employer to comply with

       4
       Appellant’s claim also cannot proceed under Section 4312.
In Francis v. Booz, Allen & Hamilton, Inc., this court held that
Section 4312 “applies to protect a covered individual only as to
the act of rehiring.”     452 F.3d 299, 305 (4th Cir. 2006).
There, we pointed out that Section 4312 “does not prevent the
employer from terminating [an employee] the next day or even
later the same day,” but we acknowledged, “[t]he apparent
harshness of this result is addressed by the fact that §§ 4311
and 4316 operate to protect the employee as soon as she is
reemployed.” Id. at 304 (citation omitted).


                                             19
USERRA; (2) compensation for lost wages or benefits due to the

employer’s noncompliance with USERRA; or (3) liquidated damages

equal to lost wages or benefits if the employer willfully failed

to comply with USERRA.         See 38 U.S.C. § 4323(d)(A)-(C).

               Here, there is no remedy available to Appellant for

four       reasons.   First,    any   claim   for   reinstatement   would   be

futile.       Appellant does not dispute that she has been disabled

since October 28, 2010, is still disabled to this day, and will

likely remain so for the foreseeable future.              Second, the Board

already paid Appellant for past lost wages and benefits.               Thus,

any claim for lost wages or benefits is moot.              Third, Appellant

cannot show that a future lost wages claim could proceed.                   As

the district court noted, Appellant has no medical expert or

proof that the Board caused or exacerbated her disability.              See,

e.g., Crinkley v. Holiday Inns, Inc., 844 F.2d 156, 164 n.2 (4th

Cir. 1988) (“[E]xpert opinion is of course the prime -- indeed

usually the only -- way to prove medical causation.”).                  And,

fourth, Appellant has not argued, nor presented any facts to

demonstrate, that the Board willfully violated USERRA. 5




       5
       Appellant also sought attorney’s fees and costs, but
USERRA only permits such an award if the requesting party
prevails. See 38 U.S.C. § 4323(h)(2).


                                       20
                              IV.

          For all of the foregoing reasons, the decision of the

district court is

                                                      AFFIRMED.




                              21